Exhibit 10.22

 

LEASE MODIFICATION

 

PARTIES:

 

LANDLORD:

 

David E. Cookson

 

 

 

TENANT:

 

Advanced Power Technology, Inc.

 

 

 

PROPERTY:

 

405 S. W. Columbia, Bend, Oregon 97702

 

The parties agree to modify that certain lease dated August 27, 1985 and
modified September 15, 1995, September 15, 1999, July 1,2001 and amended July
14, 1998 as follows:

 

Basic Rent:

 

September 15, 2003 through September 14, 2004

 

$16,410.00 per month

 

 

September 15, 2004 through September 14, 2005

 

$17,066.00 per month

 

 

September 15, 2005 through September 14, 2006

 

$17,749.00 per month

 

 

September 15, 2006 through September 14, 2007

 

$18,459.00 per month

 

 

September 15, 2007 through September 14, 2008

 

$19,197.00 per month

 

 

 

Lease Term:

 

The term of the lease shall be from September 15, 2003 through September 14,
2008.

 

 

 

CAM Charges:

 

The CAM charges will continue to be assessed as per the original lease dated
March 21, 1985.

 

Option to Renew:                                                  In
consideration of the mutual covenants of the Lease, and if Tenant is not in
default,

Tenant shall have the option to renew the Lease of the property located at 405
S. W. Columbia Street, Bend, Deschutes County, Oregon, for one five (5) year
period. The renewed Lease shall be on the same terms as the original Lease,
except for rental amount, which shall be negotiated at the time Tenant exercises
its option. Tenant shall notify Landlord in writing of its intention to renew
not more than nine (9) and not less than six (6) months prior to the end of the
original Lease term. Failure to so notify Landlord shall result in forfeiture of
the option to renew.

 

DISCLOSURE: Tenant acknowledges that Compass Commercial Real Estate Services,
agent for owners, is licensed by the State of Oregon, as a real estate broker.
Said agent is not representing Tenant in any manner.

 

DISCLAIMER: This lease modification has been prepared and approved upon the
instruction of the Landlord. Compass Commercial Real Estate Services claims no
responsibility for the legal consequences of the above lease modification and
has only acted as the scribner to fill in the blanks as directed by the parties.

 

This modification is effective September 15, 2003. All other provisions of the
original lease shall remain in full force and effect.

 

LANDLORD:

TENANT:

DAVID E. COOKSON

ADVANCED POWER TECHNOLOGY, INC.

 

 

 

 

BY:

 

 

BY:

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

Dated:

 

 

 

--------------------------------------------------------------------------------


 

PARTIES:

 

LANDLORD:                         David E. Cookson, Trustee of Cookson Family
Trust, and Margot K. Cookson, Trustee of Cookson Family Trust

 

TENANT:                                          Advanced Power Technology, Inc.

 

PROPERTY:                               405 S.W. Columbia, Bend, Oregon 97702

 

The parties agree to modify that certain lease dated August 27, 1985 and
modified September 15, 1995 and September 15, 1999 as follows:

 

Terms:                                                           Tenant is
authorized to complete an approximately 526sf addition to the existing building
at Tenants expense with Landlord approval as per the attached plan. All work to
be completed in compliance with existing building codes, permits and
requirements, by a licensed contractor. This addition brings the total square
footage of the leased space to approximately 18,776sf. In recognition of the
efforts and expense of the tenant the rental amount will remain at its current
rate as stated in the lease and lease modifications mentioned above. All other
terms and conditions of the existing lease shall remain in effect.

Tenant agrees to provide an “as built” plan to Landlord at completion of
improvement.

 

Disclosure:                                 Tenant acknowledges that Compass
Commercial Real Estate Services, agent for owner, is licensed by the State of
Oregon as a real estate broker. Said agent is not representing Tenant in any
manner.

 

Disclaimer:                                     This lease modification has been
prepared and approved upon the instruction of the Landlord. Compass Commercial
Real Estate Services claims no responsibility for the legal consequences of the
above lease modification and has only acted as the scribner to fill in the
blanks as directed by the parties.

 

This modification is effective July 1, 2001. All other provisions of the
original lease shall remain in full force and effect.

 

LANDLORD:                        David E. Cookson, Trustee of Cookson Family
Trust, and Margot K. Cookson, Trustee of Cookson Family Trust

 

BY:

 

 

Dated:

 

 

                   David E. Cookson, Trustee

 

 

 

 

 

TENANT:

Advanced Power Technology, Inc.

 

 

 

 

 

 

 

BY:

 

 

Dated:

 

 

 

 

--------------------------------------------------------------------------------


 

LEASE ADDENDUM

 

DATE:

 

July 8, 1998

 

 

 

 

 

 

 

PARTIES:

 

David E. Cookson

 

(“Landlord”)

 

 

664 WoodStock Road

 

 

 

 

Hillsborough, CA 94010

 

 

 

 

 

 

 

 

 

Advanced Power Technology, Inc.

 

(“Tenant”)

 

 

405 SW Columbia Street

 

 

 

 

Bend, OR 97702-1000

 

 

 

 

 

 

 

PREMISES:

 

405 SW Columbia Street

 

 

 

 

Bend, OR 97702-1000

 

 

 

LEASE AMENDED:

That Commercial Lease between Landlord and Tenant dated March 21, 1985 (the
“Lease”).

 

RECITALS:

 

A.                                  Tenant is in possession of the Premises
under the terms of the Lease.

 

B.                                  Tenant wishes to extend fiber optic cables
from its offices at 296 SW Columbia Street, Bend, Oregon, and fiber optic and
copper cable from its offices at 397 SW Columbia Street, Bend, Oregon to the
Premises. Landlord has agreed to such installation.

 

C.                                  The parties wish to amend the Lease to
provide for the installation of cable and the restoration and maintenance of
areas though which cable will be installed.

 

It is, therefore, agreed that the Lease be amended to include the following
terms:

 

AGREEMENT:

1.                                    Permission to Install conduits and cables.
 Landlord grants to Tenant the right to install and maintain underground
conduits containing fiber optic and copper cables on and under the property of
Landlord on which the premises are located. Installation shall be at the
location identified on Exhibit A attached hereto and incorporated herein by
reference.

 

2.                                      Tenant’s Obligations. Tenant shall have
the following obligations with regard to the cable:

 

2.1 Restoration of the surface of the ground, including asphalt and concrete
surfaces, immediately following underground installation.

 

2.2 Installation in a prompt and workmanlike manner, including appropriate
signange during excavation.

 

3.                                      Landlord’s Obligations. Landlord shall
have no responsibilty for maintenance and/or repair of the cable.

 

4.                                      Lease Preserved. Upon execution, this
Addendum shall be attached to and become a part of the Lease. Except as
specifically set forth herein, the terms of the Lease remain unmodified and
fully enforceable.

 

Landlord:

 

Tenant:

 

 

 

 

 

Advanced Power Technology, Inc.

 

 

 

 

 

 

David E. Cookson

Greg Haugen

 

Vice-President, Finance and Administration

 

--------------------------------------------------------------------------------